DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022, has been entered with the request for continued examination dated June 6, 2022.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments regarding rejection of claims 1-4 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Xiong ‘580 (US 2016/0227580) to clearly teach the amended limitations in claims 1-4.
Specification Objections
4.	The title of the invention is objected to. The title, “User Equipments, Base Stations and Methods for Uplink Transmission Without Grant,” is in contradiction with the claimed subject matter, where the claimed subject matter is grant-based transmitting and receiving on the uplink. A new title is required that is indicative of the invention to which the claims are directed.
5.	The disclosure is objected to because para 2 includes “the present disclosure relates to user equipments, base stations, and methods for uplink transmission without grant,” which is in contradiction with the claimed subject matter, where the claimed subject matter is grant-based transmitting and receiving on the uplink. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao ‘651 (US 2018/0295651, “Cao ‘651”), in view of Xiong ‘580 (US 2016/0227580, “Xiong ‘580”).
Regarding claims 1 and 3, Cao ‘651 discloses a user equipment (UE) (FIG. 1; item 120) comprising: 
receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity (para 164; UE receives RRC signaling, configuring a periodicity for grant-free uplink transmission), 
the receiving circuitry being configured to receive an RRC message comprising a second parameter used for configuring a number of repetitions (para 74; UE receives RRC signaling, configuring the number of repetitions), 
the receiving circuitry being configured to receive (FIGS. 8 and 9, para 213-214; transceiver 900 receives signals in a wireless network) and 
transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to perform, based on the first parameter, the second parameter, repetitions of transmissions of a transport block (para 136; UE transmits repetitions of a transport block, where the number of repetitions is configured via RRC signaling), wherein
the UE is configured such that the number of repetitions is less than or equal to a number of slots within a period (para 136; each repetition corresponds to a slot index, the number of repetitions being less than or equal to the number of slots).
Although Cao ‘651 discloses the receiving circuitry being configured to receive, Cao ‘651 does not specifically disclose receive an uplink grant. Further, although Cao ‘651 discloses transmitting circuitry configured to perform, based on the first parameter, the second parameter, repetitions of transmissions of a transport block, Cao ‘651 does not specifically disclose perform, based on the uplink grant, repetitions of transmissions of a transport block.
Xiong ‘580 teaches receive an uplink grant (para 19 and 47; UE receives a random access response (RAR) message; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions) and 
perform, based on the uplink grant, repetitions of transmissions of a transport block (para 19 and 47; UE receives a random access response (RAR) message; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions of an uplink message; thus, the UE performs repetitions of transmissions of the uplink message based on the uplink grant).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao ‘651’s user equipment for performing repetitions of transmissions of a transport block, to include Xiong ‘580’s RAR message that includes the uplink grant including a repetition number. The motivation for doing so would have been to provide techniques for connection or reconnection to a network (Xiong ‘580, para 4).
Regarding claims 2 and 4, Cao ‘651 discloses a base station apparatus (FIG. 1; item 110) comprising: 
transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to transmit a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity (para 164; network transmits RRC signaling, configuring a periodicity for grant-free uplink transmission),
the transmitting circuitry being configured to transmit an RRC message comprising a second parameter used for configuring a number of repetitions (para 74; network transmits RRC signaling, configuring the number of repetitions), 
the transmitting circuitry being configured to transmit (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network), and
receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive, based on the first parameter, the second parameter, repetitions of transmissions of a transport block (para 136; UE transmits repetitions of a transport block to the network, where the number of repetitions is configured via RRC signaling; thus, the network receives repetitions of the transport block based on the configuration), wherein
the base station apparatus configures the number of repetitions such that the number of repetitions is less than or equal to a number of slots within a period (para 136; each repetition, configured via RRC signaling, corresponds to a slot index, the number of repetitions being less than or equal to the number of slots).
Although Cao ‘651 discloses the transmitting circuitry being configured to transmit, Cao ‘651 does not specifically disclose transmit an uplink grant. Further, although Cao ‘651 discloses receiving circuitry configured to receive, based on the first parameter, the second parameter, repetitions of transmissions of a transport block, Cao ‘651 does not specifically disclose receive, based on the uplink grant, repetitions of transmissions of a transport block.
Xiong ‘580 teaches transmit an uplink grant (para 19 and 47; eNB transmits a random access response (RAR) message; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions) and 
receive, based on the uplink grant, repetitions of transmissions of a transport block (para 19 and 47; UE receives a random access response (RAR) message from the eNB; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions of an uplink message; thus, the eNB receives repetitions of transmissions of the uplink message based on the uplink grant).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao ‘651’s base station for receiving repetitions of transmissions of a transport block, to include Xiong ‘580’s RAR message that includes the uplink grant including a repetition number. The motivation for doing so would have been to provide techniques for connection or reconnection to a network (Xiong ‘580, para 4).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474